



EXHIBIT 10.6






CALPINE CORPORATION


NON-QUALIFIED STOCK OPTION AGREEMENT
Pursuant to the 2008 Equity Incentive Plan




OPTION granted on February 15, 2017 (the "Grant Date") by Calpine Corporation, a
Delaware corporation (the "Corporation"), to Charles M. Gates (the "Grantee")
pursuant to this Non-Qualified Stock Option Agreement ("Stock Option
Agreement").


1.GRANT OF OPTION. The Corporation hereby grants to the Grantee the right and
option (the “Option”) to purchase, on the terms and subject to the conditions
set forth herein and in the Plan (as defined below), up to 79,553 fully paid and
nonassessable shares ("Total Shares") of the Corporation's Common Stock, par
value $.001 per share, at the option price of $11.69 per share, being not less
than 100% of the Fair Market Value of such Common Stock on the Grant Date (the
“Exercise Price”).
The Option is granted pursuant to the Corporation's 2008 Equity Incentive Plan
(the "Plan"), a copy of which is attached hereto. The Option is subject in its
entirety to all the applicable provisions of the Plan as in effect from time to
time, which are hereby incorporated herein by reference. The Option is not
intended to qualify as an “incentive stock option” within the meaning of Section
422 of the Code. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms not otherwise defined herein
shall have the same definitions as provided in the Plan.
2.PERIOD OF OPTION. The period of the Option shall commence on the Grant Date
and expire on the tenth (10th) anniversary of the Grant Date, subject to earlier
termination as set forth in the Plan and this Stock Option Agreement ("Option
Period"). The Option (or any lesser amount thereof) may be exercised from time
to time during the Option Period as to the number of Total Shares allowable
under Section 3 below and the Plan.
3.EXERCISE OF OPTION. The Option shall become vested and exercisable as to 100%
of the Total Shares on the third anniversary date of the Grant Date, provided
the Grantee has been continuously employed by the Corporation or an Affiliate
during the period commencing on the Grant Date and ending on the third
anniversary of the Grant Date.
For purposes of this Stock Option Agreement, continuous employment includes any
leave of absence approved by the Company or any Affiliate.
Notwithstanding any other provision herein to the contrary, upon the occurrence
of a Change in Control (as defined in the Plan), the Option shall become
immediately vested in full.
Upon full payment of the Exercise Price and satisfaction of all applicable tax
obligations, and subject to the applicable terms and conditions of the Plan and
the terms and conditions of this Stock Option Agreement, the Corporation shall
cause certificates for the shares purchased hereunder to be delivered to the
Grantee or cause a noncertificated book-entry representing such shares to be
made to the extent not prohibited by any applicable law or the rules of any
stock exchange.





--------------------------------------------------------------------------------





4. TERMINATION OF OPTION. Subject to the terms and conditions of the Plan, upon
termination of the Grantee’s continuous employment with the Corporation or an
Affiliate, any portion of the Option that is not then vested and exercisable in
accordance with Section 3 shall immediately terminate and any portion of the
Option that is then vested and exercisable shall remain exercisable until the
earlier of (1) three months after the date of termination of employment or
(2) the expiration of the Option Period, except as follows.
(i)Death. If the Grantee’s continuous employment with the Corporation or an
Affiliate is terminated by reason of death or if the Grantee dies during the
three-month post-termination exercise period described in the preceding
sentence, then the Option whether vested or unvested shall become immediately
vested and shall remain exercisable until the earlier of one year after the date
of death or the expiration of the Option Period.
(ii)Retirement. If the Grantee Retires on or after the one-year anniversary of
the Grant Date, then the Option, whether vested or unvested, shall become
immediately vested and exercisable and shall remain exercisable until the
expiration of the Option Period.
(iii)Cause. If the Grantee’s continuous employment with the Corporation or an
Affiliate is terminated for Cause, then the Option, whether vested or unvested,
shall immediately terminate in its entirety.
5. SECURITIES ACT REQUIREMENTS. In addition to the requirements set forth herein
and in the Plan, (i) the Option shall not be exercisable in whole or in part,
and the Corporation shall not be obligated to issue any shares of Common Stock
subject to the Option, if such exercise and sale or issuance would, in the
opinion of counsel for the Corporation, violate the Securities Act of 1933 (the
"1933 Act") or other Federal or state statutes having similar requirements, as
they may be in effect at that time; and (ii) the Option shall be subject to the
further requirement that, at any time that the Compensation Committee (the
“Committee”), in consultation with counsel for the Corporation, shall determine,
in its discretion, that the listing, registration or qualification of the shares
of Common Stock subject to the Option under any securities exchange requirements
or under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of shares of Common Stock, the Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.


It is intended that the shares of Common Stock received upon the exercise of the
Option shall have been registered under the 1933 Act. If Grantee is an
“affiliate” of the Corporation, as that term is defined in Rule 144 under the
1933 Act (“Rule 144”), such Grantee may not sell any shares of Common Stock
received upon the exercise of the Option except in compliance with Rule 144. Any
certificates representing shares of Common Stock received upon the exercise of
the Option issued to an “affiliate” of the Corporation may bear a legend setting
forth such restrictions on the disposition or transfer of said shares as the
Corporation deems appropriate to comply with federal and state securities laws
(and if the shares of Common Stock received upon the exercise of the Option are
evidenced on a noncertificated basis, such shares shall be subject to similar
stop transfer instructions). The Grantee acknowledges and understands that the
Corporation may not be satisfying the current public information requirement of
Rule 144 at the time the Grantee wishes to sell the shares of Common Stock
received upon the exercise of the Option or other conditions under Rule 144
which are required of the Corporation. If so, the Grantee understands that
Grantee will be precluded from selling such securities under Rule 144 even if
the one-year holding period (or any modification thereof under the Rule) of said
Rule has been satisfied. Prior to the Grantee's acquisition of the shares of
Common Stock, the Grantee acquired sufficient information about the Corporation
to reach an informed knowledgeable





--------------------------------------------------------------------------------





decision to acquire such shares. The Grantee has such knowledge and experience
in financial and business matters as to make the Grantee capable of utilizing
said information to evaluate the risks of the prospective investment and to make
an informed investment decision. The Grantee is able to bear the economic risk
of his or her investment in the shares of Common Stock. The Grantee agrees not
to make, without the prior written consent of the Corporation, any public
offering or sale of the shares of Common Stock received upon the exercise of the
Option although permitted to do so pursuant to Rule 144(k) promulgated under the
1933 Act, until all applicable conditions and requirements of Rule 144 (or
registration of the shares of Common Stock received upon the exercise of the
Option under the 1933 Act) and this Stock Option Agreement have been satisfied.
6. METHOD OF EXERCISE OF OPTION. Subject to the provisions of the Plan and
Section 4 hereof, the Exercise Price of any Common Stock acquired pursuant to
the Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by certified or bank check at the time the
Option is exercised or (ii) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Exercise Price may be paid: (A) by delivery
to the Corporation of other Common Stock, duly endorsed for transfer to the
Corporation, with a Fair Market Value on the date of delivery equal to the
Exercise Price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Grantee identifies for delivery specific
shares of Common Stock that have a Fair Market Value on the date of attestation
equal to the Exercise Price (or portion thereof) and receives a number of shares
of Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (B) a “cashless” exercise program established with
a broker; (C) by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of the Option with a Fair Market Value equal to the
aggregate exercise price at the time of exercise, or (D) in any other form of
legal consideration that may be acceptable to the Committee. Notwithstanding the
foregoing, during any period for which the Common Stock is publicly traded
(i.e., the Common Stock is listed on any established stock exchange or a
national market system) an exercise by Grantee that involves or may involve a
direct or indirect extension of credit or arrangement of an extension of credit
by the Corporation, directly or indirectly, in violation of Section 402(a) of
the Sarbanes-Oxley Act (codified as Section 13(k) of the Exchange Act) shall be
prohibited with respect to the Option.
7. TRANSFERABILITY. The Option is not transferable otherwise than by will or
pursuant to the laws of descent and distribution, and is exercisable during the
Grantee's lifetime only by the Grantee.
8. BINDING AGREEMENT. This Stock Option Agreement shall be binding upon and
shall inure to the benefit of any successor or assign of the Corporation, and,
to the extent herein provided, shall be binding upon and inure to the benefit of
the Grantee's beneficiary or legal representatives, as they case may be.
9. ENTIRE AGREEMENT AND AMENDMENTS. This Stock Option Agreement and the Plan set
forth the entire agreement of the parties with respect to the Option granted
hereby and may be amended in accordance with Section 22 of the Plan.
10. ELECTRONIC DELIVERY AND SIGNATURES. The Corporation may, in its sole
discretion, decide to deliver any documents related to the Option or to
participation in the Plan or to future options that may be granted under the
Plan by electronic means or to request the Grantee's consent to participate in
the Plan by electronic means. Grantee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or another third party designated by the Corporation. If the
Corporation establishes procedures of an electronic signature system for
delivery and acceptance of Plan documents (including this Stock Option Agreement
or any Award Agreement like this Option), the Grantee hereby





--------------------------------------------------------------------------------





consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature.
11. WITHHOLDING OF TAX. To the extent that the exercise of the Option or the
disposition of shares of Common Stock acquired by exercise of the Option results
in compensation income to the Grantee for federal, state or local income or
other tax or social security purposes (or results in any taxes of any kind), the
Grantee shall pay to the Corporation at the time of such exercise or disposition
such amount of money or, if the Corporation so determines, shares of Common
Stock (or shall make other arrangements in accordance with Section 21 of the
Plan), as the Corporation may require to meet its obligation under applicable
tax and other laws or regulations and, if the Grantee fails to do so, the
Corporation is authorized to withhold from any cash or Common Stock remuneration
then or thereafter payable to the Grantee, any tax or other amount required to
be withheld by reason of such exercise, disposition or resulting compensation
income, or the Corporation may otherwise refuse to issue or transfer any shares
otherwise required to be issued or transferred pursuant to the terms hereof.
12. ADJUSTMENTS/CHANGES IN CAPITALIZATION. The Option is subject to the
adjustment provisions set forth in Section 17 of the Plan.
13. Employment Relationship. Any questions as to whether and when there has been
a termination of Grantee’s employment with the Corporation or any Affiliate, and
the cause of such termination, shall be determined by the Committee, with the
advice of the employing corporation (if an Affiliate), and the Committee’s
determination shall be final. Nothing in the Plan or this Stock Option Agreement
shall confer upon the Grantee any right to continue to serve the Corporation or
an Affiliate in the capacity in effect at the Grant Date (or otherwise) or at
any particular rate of compensation or shall affect the right of the Corporation
or an Affiliate (which right is hereby expressly reserved) to modify or
terminate the employment of the Grantee at any time with or without notice and
with or without Cause. The Grantee acknowledges and agrees that any right to
exercise the Option is earned only by continuing as an employee of the
Corporation or an Affiliate at the will of the Corporation or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Stock Option Agreement, and not through the act of being hired, being
granted the Option or acquiring shares of Common Stock hereunder.
14. Notice. All notices required to be given under this Stock Option Agreement
or the Plan shall be in writing and delivered in person or by registered or
certified mail, postage prepaid, to the other party, in the case of the
Corporation, at the address of its principal place of business (or such other
address as the Corporation may from time to time specify), or, in the case of
the Grantee, at the Grantee’s address set forth in the Corporation’s records;
provided, however, any such notice to the Grantee may be delivered
electronically to the Grantee’s email address set forth in the Corporation’s
records. Each party to this Stock Option Agreement agrees to inform the other
party immediately upon a change of address. All notices shall be deemed
delivered when received.
15. Arbitration. Any dispute or controversy arising under or in connection with
this Stock Option Agreement shall be settled by binding arbitration in [Houston,
Texas] by one arbitrator appointed in the manner set forth by the American
Arbitration Association. Any arbitration proceeding pursuant to this
paragraph shall be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association. Judgment may be
entered on the arbitrators' award in any court having jurisdiction.
16. Separability. If any provision of this Stock Option Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by the decision of any arbitrator or by decree of a court
of last resort, the parties shall promptly meet and negotiate substitute
provisions for those rendered or declared illegal or unenforceable to preserve
the original intent of this Stock





--------------------------------------------------------------------------------





Option Agreement to the extent legally possible, but all other provisions of
this Stock Option Agreement shall remain in full force and effect.
17. Interpretation of the Plan and Option. In the event there is any
inconsistency or discrepancy between the provisions of this Stock Option
Agreement and the provisions of the Plan, the provisions of the Plan shall
prevail.
18. Governing Law. The execution, validity, interpretation, and performance of
this Stock Option Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles, except to the extent pre-empted by federal law.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation has caused this Stock Option Agreement to be
duly executed by one of its officers thereunto duly authorized, and Grantee has
executed this Stock Option Agreement, all as of the day and year first above
written.
CALPINE CORPORATION
 
 
/s/ W. THADDEUS MILLER
W. Thaddeus Miller
EVP, Chief Legal Officer and Secretary
 
 
 
Charles M. Gates








